Citation Nr: 1719868	
Decision Date: 06/05/17    Archive Date: 06/21/17

DOCKET NO.  08-15 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Entitlement to an initial evaluation in excess of 20 percent for service-connected left lower extremity radiculopathy associated with the lumbar spine disability.

2. Entitlement to a total disability rating based on individual unemployability (TDIU).  

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran served on active duty from July 1962 to July 1965. 

By way of procedural history, this matter initially came before the Board of Veterans' Appeals (Board) on appeal of a November 2007 rating decision of the St. Paul, Minnesota, Regional Office (RO), of the Department of Veterans Affairs (VA).  By that rating decision, service connection was established for mild neuroforaminal narrowing with disc bulge at L2-5, and assigned an initial 10 percent evaluation, effective from August 17, 2007. 

The Board previously considered the appeal in August 2012.  In that decision, the Board denied a separate rating for neurological manifestations of the lower extremities as a result of the service-connected mild neuroforaminal narrowing with disc bulge at L2-5.  The Veteran appealed the case to the U.S. Court of Appeals for Veterans Claims (USCAVC/Court).  A Memorandum Decision was entered in March 2014 vacating the Board's August 2012 decision, and remanding the claim to the Board for readjudication consistent with the Memorandum Decision.  In an August 2014 remand, the Board determined that another VA examination was necessary to address the concerns outlined in the Memorandum Decision. 

Pursuant to the Board's remand, in December 2014, the RO granted service connection for left lower extremity radiculopathy.  A 10 percent evaluation was assigned, effective November 12, 2014.  However, as the Veteran was clearly seeking separate neurological ratings for both lower extremities, the RO's December 2014 grant of service connection for radiculopathy of the left lower extremity did not represent a full grant of the benefits sought on appeal.  

Accordingly, in August 2015, the Board remanded the issue of entitlement to a separate evaluation for neurological manifestations of the right lower extremity as a result of the service-connected mild neuroforaminal narrowing for further development of the record.  The Board also remanded the issues of (1) entitlement to an initial evaluation in excess of 10 percent for service-connected left lower extremity radiculopathy associated with the lumbar spine disability, and (2) entitlement to an earlier effective date for the grant of service connection for left lower extremity radiculopathy associated with the lumbar spine disability for issuance of an Statement of the Case (SOC) pursuant to Manlincon v. West, 12 Vet. App. 238 (1999). 

In a January 2016 rating action, the RO granted a separate 10 percent rating for radiculopathy of the right lower extremity.  As noted by the Board in a November 2016 remand, this represents a full grant of the benefit sought on appeal as to this issue. 

The RO also granted an earlier effective date of August 17, 2007, for the grant of service connection for left lower extremity radiculopathy.  See October 2015 rating decision.  The Veteran has indicated that he is satisfied with this effective date and he has not otherwise perfected an appeal as to this issue.  See November 2015 Statement from Veteran/VA Form 9. 

In October 2015, the RO issued an SOC addressing the issue of entitlement to an initial rating in excess of 10 percent for left lower extremity radiculopathy.  The Veteran submitted a timely VA Form 9 in November 2015 as to this issue.  In a February 2016 rating decision, the RO increased the rating for left lower extremity radiculopathy to 20 percent, effective August 17, 2007.  In November 2016, the Board remanded this issue for the Veteran to be scheduled for a video-conference Board hearing.  Such hearing was held in March 2017 and a transcript of the hearing is associated with the file.  During the hearing, it was confirmed that the only issue before the Board is entitlement to an initial evaluation in excess of 20 percent for the service-connected left lower extremity radiculopathy associated with the lumbar spine disability.

As for the issue of entitlement to TDIU, a review of the record shows that on a May 2011 VA examination it was reported that the Veteran retired in 1999 as he worked in construction and had to quit due to pain in his legs and lower back.  The Court has held that, if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether TDIU as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus the issue of TDIU is also before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After carefully considering this matter, and for reasons expressed immediately below, the Board finds that this case must be remanded for further development.  The Board regrets the delay associated with this remand; however, a remand is necessary for the following reasons to ensure that the Veteran is accorded full compliance with the statutory duty to assist.

First, the Veteran's private chiropractor in March 2017 indicated that the Veteran's lumbar stenosis is causing increased constant bilateral leg pain.  The Veteran was last afforded a VA Disability Benefits Questionnaire (DBQ) examination in February 2016, which was for the back and included an evaluation of the left lower extremity radiculopathy.  However, as the evidence suggests that the Veteran's service-connected left lower extremity radiculopathy may have increased in severity since February 2016, a remand is necessary to afford him a new and contemporaneous VA examination to assess the severity of this disability.  The Court has held that a veteran is entitled to a new VA examination where there is evidence that the disability has worsened since the last VA examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Court has also held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Further, the February 2016 VA examiner determined that the radiculopathy moderately affected the left sciatic nerve, which the examiner identified as involving the L4/L5/S1/S2/S3 nerve roots.  However, she also reported that the Veteran's October 2014 MRI shows mild left foraminal narrowing at L2-L3 and mild foraminal narrowing at L3-L4.  Thus as the examiner also indicated that nerve roots other than ones associated with the sciatic nerve may be involved, on remand the Veteran should be afforded a VA neurological examination that identifies all nerves associated with neurological impairment of his service-connected left lower extremity radiculopathy.  

Also, as for the issue of entitlement to TDIU, it is inextricably intertwined with the other issues being remanded herein as the Veteran contends that he is unable to work due to his leg pain.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Further, given that the issue of entitlement to TDIU is currently before the Board as the evidence indicates that the Veteran in part stopped working due to his leg pain, the RO should develop the claim for TDIU in accordance with Rice.

Accordingly, the case is REMANDED for the following action:

1. Issue to the Veteran a notice letter pertaining to the TDIU claim.  Specifically, ensure that the Veteran is furnished proper notice including (a) the information and evidence not of record that is necessary to substantiate his claim for TDIU, (b) the information and evidence that VA will seek to provide, and (c) the information and evidence that the Veteran is expected to provide.  The letter should also advise the Veteran of the evidence necessary to establish an effective date for this claim, as outlined in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

2. Provide the Veteran with an appropriate examination to determine the severity of the service-connected left lower extremity radiculopathy.  The entire claims file, including a copy of this remand, should be made available to and be reviewed by the examiner.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.  

a.) The examiner must utilize the appropriate Disability Benefits Questionnaire.  The examiner should clearly identify all nerve or nerves associated with the left lower extremity radiculopathy and determine if the pertinent symptoms are best characterized as complete paralysis or incomplete paralysis (mild, moderate, moderately severe, or severe).  If there are overlapping symptoms among multiple nerves, the examiner should identify to the extent possible the impaired nerve that is most analogous to the Veteran's symptoms.  

b.) Provide an opinion regarding the Veteran's ability to function in an occupational environment, document his reported education and work experience, and describe functional impairment caused solely by his service-connected disabilities.  The examiner is hereby advised that the Veteran is service connected for left lower extremity radiculopathy, right lower extremity radiculopathy, mild neuroforaminal narrowing with disc bulge at L2-3, L3-4, and L4-5, and healed fracture of the right index finger.  

The rationale for all opinions expressed by the VA examiner should be provided.  If the examiner is unable to provide an opinion as to a question posed, he or she should state the reasons therefor.

3. Then, readjudicate the issue of entitlement to an initial evaluation in excess of 20 percent for left lower extremity radiculopathy.  Afterwards, readjudicate the issue of entitlement to TDIU under 38 C.F.R. § 4.16(a) if the Veteran meets the schedular criteria for TDIU and if he does not meet the schedular criteria then adjudicate the claim under 38 C.F.R. § 4.16(b), to include consideration of referring the TDIU issue on an extraschedular basis to the Director of Compensation.  If the Veteran's claims are not granted in full, he and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




